Citation Nr: 1716428	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  08-23 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a separate evaluation for constant breathing difficulty resulting from service-connected sinusitis/rhinitis, status post septoplasty with bilateral resection of turbinates.

2.  Entitlement to a separate evaluation for speech difficulty (aphonia) resulting from service-connected sinusitis/rhinitis, status post septoplasty with bilateral resection of turbinates.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 30, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1959 to March 1963, and in the United States Army from August 1963 to August 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2007 and March 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The case is currently under the jurisdiction of the RO in Oakland, California.

In his August 2008 substantive appeal, the Veteran requested a hearing before a member or members of the Board.  In a subsequent letter sent to the Veteran in June of 2009, the RO informed the Veteran of a Board hearing scheduled in July 2009.  He failed to appear.  Subsequently, however, a report of contact between the RO and the Veteran noted the Veteran's withdrawal for a Travel Board hearing.  Accordingly, the Board hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2016).

This matter was previously before the Board and was remanded for additional development in December 2011. 

In a September 2012 rating decision, the Veteran was granted a TDIU effective September 30, 2012.  This was not a full grant of the benefit sought and the claim for a TDIU prior to September 30, 2012 remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a January 2014 rating decision, entitlement to special monthly compensation (SMC) based on Aid and Attendance/Housebound was denied.  The Veteran initiated an appeal of that decision, but did not perfect it with the timely submission of a substantive appeal subsequent to the September 2014 Statement of the Case (SOC).  Further, new and material evidence was not received within the remainder of the appeal period.  Therefore, the January 2014 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  In May 2015, the Veteran filed a claim of entitlement to SMC based on Aid and Attendance/Housebound.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's sinus disability has not been manifested with upper airway obstruction.

2.  The Veteran has not been diagnosed with aphonia.

3.  The Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation prior to September 30, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a separate rating based on constant breathing difficulty have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.97 Diagnostic Code 6520 (2016).

2.  The criteria for a separate rating based on aphonia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.97 Diagnostic Code 6519 (2016).

3.  The criteria for a TDIU are met prior to September 30, 2012.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Separate Evaluations

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The Veteran is currently service-connected for sinusitis/rhinitis, status post septoplasty with bilateral resection of turbinates under Diagnostic Code 6510-6512 with a 50 percent disability rating.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

While the Veteran has been awarded the highest allowable disability rating under Diagnostic Code 6510-6512 for his sinus disability, the Board must also look to other diagnostic codes for rating this service-connected condition.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).




Breathing Difficulty

Pursuant to Diagnostic Code 6520, stenosis of larynx, including residuals of laryngeal trauma (unilateral or bilateral), a 100 percent evaluation is warranted if the evidence establishes that there is forced expiratory volume in 1 second (FEV-1) less than 40 percent of predicted value, with Flow-Volume Loop compatible with upper airway obstruction; or permanent tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6520 (2016).  A 60 percent evaluation is warranted if the evidence establishes that there is FEV-1 of 40 to 55 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  A 30 percent evaluation is warranted if the evidence establishes that there is FEV-1 of 56 to 70 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  A 10 percent evaluation is warranted if the evidence establishes that there is FEV-1 of 71 to 80 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  

The Veteran was afforded VA nose, sinus, larynx, and pharynx examinations in November 2006 and October 2007.  The November 2006 VA examination report indicates that the Veteran had "frequent" breathing difficulty and the October 2007 VA examination report notes that he had "constant" breathing difficulty.  It appears that in both examination reports, the examiner indicated that all test results were included on the reports.  However, in both instances, the examiner merely indicated "none" as to the FEV-1 and Flow-Volume Loop values resulting from laryngeal stenosis.  As such, the examinations are incomplete as to FEV-1 and Flow-Volume Loop values.  Therefore, the November 2006 and October 2007 VA examinations are inadequate for VA compensation purposes with respect to determining whether separate ratings are warranted for constant breathing difficulty.

The Veteran was afforded a VA examination in June 2016.  The VA examiner noted FEV-1 of 56 to 70 percent predicted.  However, the Flow-Volume Loop was not compatible with upper airway obstruction.  Further, the examiner noted that his sinus disability was asymptomatic.  Additionally, constant breathing difficulty is not shown in the Veteran's treatment records.  See, e.g., January 2012 VA treatment record (showing clear breath sounds).

Because the record does not show evidence of Flow-Volume Loop compatible with upper airway obstruction, a separate evaluation for constant breathing difficulty under Diagnostic Code 6520 is not warranted.  Further, no additional separate ratings for a respiratory disability are warranted because the VA may only assign a single rating for respiratory conditions under the diagnostic code that reflects the predominant disability, which in this case is sinusitis/rhinitis rated under Diagnostic Code 6510-6512.  See 38 C.F.R. § 4.96(a).

Aphonia

Under Diagnostic Code 6519 for aphonia, a 60 percent rating is assigned for the constant inability to speak above a whisper.  38 C.F.R. § 4.97, Diagnostic Code 6519 (2016).  A 100 percent rating is assigned whenever there is constant inability to communicate by speech.  Id.

The October 2007 VA examination report shows that his sinus disability's impact on occupational activities included speech difficulty.  However, the same examination report notes that the Veteran had no speech impairment.  It is unclear if the Veteran has a speech impairment secondary to the contradictory results of the October 2007 VA examination report.  Therefore, the examination is inadequate for VA compensation purposes.

The June 2016 VA examination report shows that the Veteran does not have a diagnosis of aphonia.  Further, the examination report shows that he does not have any speech impairment.  The examiner indicated that he does not have aphonia complaints and did not present with aphonia.  The Veteran presented with normal voice during the examination.  Additionally, aphonia is not shown in the Veteran's treatment records.  See, e.g., January 2012 VA treatment record (showing that he did not have a speech impairment).

Because the record evidence does not show a diagnosis of aphonia, a separate evaluation for aphonia under Diagnostic Code 6520 is not warranted.  

TDIU

The Veteran was granted a TDIU secondary to his service-connected sinus disability and degenerative arthritis affecting both knees and ankles, effective September 30, 2012.  The issue on appeal is entitlement to a TDIU due to his service-connected disabilities prior to September 30, 2012.

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341.  Multiple disabilities are considered as one disability in certain circumstances.  38 C.F.R. § 4.16(a).  The regulation provides that for the purpose of one 60 percent disability or one 40 percent disability in combination, the following disability scenarios, among other scenarios, will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities effecting a single body system such as orthopedic, cardiovascular-renal, digestive, etc.; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

From May 18, 2009, the Veteran's sinusitis/rhinitis, status post septoplasty with bilateral resection of turbinates, was rated as 50 percent disabling; degenerative osteoarthritis of the right knee was rated as 10 percent disabling; degenerative arthritis of the left knee was rated 10 percent disabling; degenerative arthritis of the left ankle was rated 10 percent disabling; and degenerative arthritis of the right ankle was rated 10 percent disabling.  The Veteran's bilateral lower extremity disabilities constitute one disability for TDIU purposes.  Including the bilateral factor, his bilateral lower extremity disability totaled 40 percent.  The Veteran meets the schedular criteria for a TDIU prior to September 30, 2012, as he was assigned a 50 percent rating for his sinus disability and a 40 percent rating for his bilateral lower extremity disability, with a total combined evaluation of 70 percent from May 18, 2009.  See 38 C.F.R. § 4.16(a).

The Veteran indicated that his highest level of education was the second year of college.  See November 2006 VA Form 21-8940.  He also asserts that he last worked full-time on December 5, 1971, and became disabled on that date.  

The October 2007 VA examiner indicated that the Veteran was not currently employed.  In January 2008, the Veteran asserted that he was "unemployable with serious headache[s]" secondary to his service-connected sinus disability.  January 2008 notice of disagreement.  The May 2009 VA examiner noted that the Veteran was not currently employed.  The examiner also indicated that the duration of his current unemployment was 5 to 10 years.  She opined that his bilateral lower extremity disabilities produced "significant effects" on usual occupation secondary to decreased mobility.  The February 2012 VA examiner indicated that his bilateral lower extremity disabilities manifested in decreased mobility; problems with lifting, carrying, using stairs; pain; and weakness.

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected disabilities prevented him from securing or following a substantially gainful occupation consistent with his education and occupational experience prior to September 30, 2012.  Entitlement to a TDIU is therefore granted prior to September 30, 2012.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(a).






ORDER

A separate evaluation for constant breathing difficulty resulting from service-connected sinusitis/rhinitis, status post septoplasty with bilateral resection of turbinates, is denied.

A separate evaluation for aphonia resulting from service-connected sinusitis/rhinitis, status post septoplasty with bilateral resection of turbinates, is denied.

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted prior to September 30, 2012.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


